 

Exhibit 10.1

 

Second Amendment to Award Agreement

 

This Second Amendment to Award Agreement (this “Amendment”) is dated as of
September 23, 2014, between Medley LLC, a Delaware limited liability company
(the “Company”), and Jeffrey B. Tonkel (“Participant”).

 

RECITALS

 

A.Pursuant to that certain Class C Unit Award Agreement under the Amended and
Restated Limited Liability Company Agreement of Medley LLC dated and effective
as of December 14, 2012, effective as of January 7, 2013, as amended by the
Amendment to Award Agreement dated as of May 29, 2014 (the “Award Agreement”),
the Company granted to Participant 3,000,000 Class B Units (the “Existing
Units”).

 

B.Concurrently herewith, the Members of the Company are entering into the Fourth
Amended and Restated Limited Liability Company Agreement of Medley LLC (the
“Amended LLC Agreement”). Any term capitalized but not defined in this Agreement
will have the meaning set forth in the Amended LLC Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements of the parties
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Participant hereby
agree as follows:

 

1.Approval of Amended LLC Agreement. Participant hereby approves the Amended LLC
Agreement in the form previously presented to Participant and attached hereto.

 

2.Reclassification of Existing Units. Upon the effectiveness the Amended LLC
Agreement (the “Effective Time”), the Existing Units shall be reclassified as
1,818,182 Class A Units, which Class A Units are fully vested.

 

3.Amendment of Award Agreement. Upon the Effective Time, the Award Agreement
shall be amended as follows:

 

a.Each of the following sections of the Award Agreement is deleted in its
entirety and replaced with “Reserved”: Section 1, Section 3(c), Section 4,
Section 6, Section 8, Section 9(a), Section 9(b) and Section 9(c).

 

b.The second sentence of Section 18 of the Award Agreement is deleted in its
entirety and replaced with:

 

“The provisions of Section 11.10 of the LLC Agreement shall apply, mutatis
mutandis, to any and all disputes arising out of, relating to or in connection
with this Agreement.”

 

c.All references in the Award Agreement to: (i) “Class B Unit” shall refer to
“Class A Unit”; (ii) “Class B Member” shall refer to “Member”; and (iii) “Board
of Managers” shall refer to “Managing Member”.

 

 

 

  

4.Acknowledgment of Restrictive Covenants Agreement. Participant hereby
acknowledges that, in connection herewith, Participant has entered into a
Confidentiality, Non-Interference and Invention Assignment Agreement, dated as
of the date hereof, with Medley Management Inc.

 

5.Ratification. Except as expressly amended and modified under this Amendment,
the terms and provisions of the Award Agreement are hereby ratified and affirmed
in their entirety.

 

6.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

7.Counterparts; Headings. This Amendment may be signed in any number of
counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Any such
counterpart may be executed by facsimile transmission. Headings in this
Amendment are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

 

8.Complete Agreement. This Amendment constitutes the entire agreement of the
parties with respect to the amendment of the Award Agreement and all prior or
contemporaneous agreements or understandings, verbal or written, with respect
thereto are hereby superseded and merged herein.

 

[Remainder of Page Intentionally Left Blank]

 

2

 

  

IN WITNESS WHEREOF, the Company and Participant have duly executed this
Amendment as of the date first written above.

 

  PARTICIPANT         By: /s/ Jeffrey B. Tonkel   Name: Jeffrey B. Tonkel  
Address for Notices: 7 Eldridge Court     New York, NY 10580         MEDLEY LLC
        By: Medley Management Inc.,     its Managing Member         By: /s/
Brook Taube   Name: Brook Taube   Title: Co-Chief Executive Officer and    
Chief Investment Officer        

 

[Signature Page – Award Agreement Amendment]

 

 

 

 

